Bean, J.
This is an appeal from a judgment sentencing the defendant to confinement in the penitentiary for the crime of larceny in a dwelling-house. The sufficiency of the indictment to sustain the judgment is the only question presented on this appeal. The indictment charges the crime to have been committed “in a dwelling, namely, the Riverside Hotel.” The point of the objection is, that the word dwelling does not necessarily imply a house or building, but is simply a place of residence or abode, and may be a tent, booth, cave, or any habitation occupied as such. In this case, however, we are not left to conjecture as to the *171particular place in which, this crime is alleged to have been committed, for it is designated in the indictment as the Riverside Hotel; and the words used in an indictment, with certain exceptions, which are unimportant here, must be construed in their usual acceptation, in common language. (Hill’s Code, § 1277.) The usually accepted definition of a hotel is a house for entertaining strangers or travelers. (Century Diet. Title, Hotel.) So that when the indictment alleged the crime to have been committed in a dwelling, namely, the Riverside Hotel, we think it sufficiently charged it to have been committed in a house.
The judgment of the court below is therefore affirmed.
The question presented in the other case against this defendant for larceny in a dwelling, namely, the National Hotel, being the same as in this, it is also affirmed.